Exhibit 10.2

 

VOTING AGREEMENT

 

This VOTING AGREEMENT, dated as of June 16, 2009 (the “Agreement”) is by and
among Thermo Funding Company, LLC, a Delaware limited liability company
(“Thermo”), Globalstar Holdings, LLC, a Delaware limited liability company
(“GH”), Globalstar Satellite, L.P., a Delaware limited partnership (“GS”) and
the James Monroe III Revocable Grantor Trust (“Trust”)  (Thermo, GH, GS and
Trust, collectively, the “Stockholder”), and Globalstar, Inc., a Delaware
corporation (the “Company”).

 

WHEREAS, as of the date hereof, the Stockholder owns of record and beneficially
(as determined in accordance with Rule 13d-3 promulgated under the Securities
Exchange Act of 1934, as amended, but excluding options not yet exercised that
are exercisable within the next 60 days) 76,405,771 shares of capital stock of
the Company (such shares, and any other voting or equity securities of the
Company hereafter acquired by the Stockholder prior to the termination of this
Agreement, being referred to herein collectively as the “Shares”);

 

WHEREAS, the Company and certain investors (the “Investors”) in the Company have
entered into certain Subscription Agreements, each dated as of June 16, 2009
(collectively, the “Subscription Agreements”), pursuant to which, upon the terms
and subject to the conditions thereof, the Investors will purchase up to an
aggregate of $55,000,000 of the Company’s 8.00% Convertible Senior Unsecured
Notes (the “Notes”) which will be issued pursuant to an Indenture, dated as of
April 15, 2008, between the Company and U.S. Bank, National Association, as
trustee (the “Trustee”), as supplemented by a supplemental indenture (the
“Supplemental Indenture” and, collectively, the “Indenture”) to be dated the
date of the closing of the sale of the Notes (the “Closing Date”);

 

WHEREAS, the Notes will be convertible into shares of the common stock, $0.0001
par value per share (the “Common Stock”), of the Company, in accordance with the
terms of the Notes and the Indenture;

 

WHEREAS, the Investors will also receive warrants to purchase shares of Common
Stock (the “Warrants” and, together with the Notes, the “Securities”);

 

WHEREAS, in order to comply with Nasdaq Listing Rule 5635(d), the Notes and
Warrants cannot be convertible or exercisable for more than 19.9% of the Common
Stock outstanding before the issuance thereof until the stockholders of the
Company have approved the offering of the Notes and the Warrants (collectively,
the “Offering”) in accordance with such rule;

 

WHEREAS, Section 3.06 of the Supplemental Indenture will require the Company to
obtain the approval (the “Stockholder Approval”) by the Company’s stockholders
of the issuance of shares of Common Stock upon conversion of the Notes and
exercise of the Warrants in accordance with the aforementioned
Rule 5635(d) within 90 days of the closing of the sale of the Notes and
Warrants; and

 

1

--------------------------------------------------------------------------------


 

WHEREAS, as a condition to the willingness of the Investors and the Company to
enter into the Subscription Agreements pursuant to which the Company will sell,
and the Investors will purchase, the Notes and the Warrants, the Investors and
the Company have required that the Stockholder agree, and in order to induce the
Investors and the Company to enter into the Subscription Agreements, the
Stockholder is willing to agree, to vote in favor of the Stockholder Approval.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereby agree as follows:

 

Section 1.  Voting of Shares.

 

(a)  Voting. The Stockholder covenants and agrees that, until the termination of
this Agreement in accordance with the terms hereof, at any meeting of the
stockholders of the Company, however called with respect to any of the
following, and in any action by written consent of the stockholders of the
Company with respect to any of the following, the Stockholder will vote, or
cause to be voted, all of its Shares (i) in favor of the Stockholder Approval
and any other matter that could reasonably be expected to facilitate the
Offering and the conversion or exercise of the Notes and Warrants into or for
more than 19.9% of the total Common Stock outstanding before the issuance
thereof in compliance with Nasdaq Listing Rule 5635(d), (ii) against any matter
that could reasonably be expected to hinder, oppose, impede or delay the
Stockholder Approval and the Offering and (iii) against any liquidation or
winding up of the Company.

 

(b)  Irrevocable Proxy.

 

(i) The Stockholder hereby irrevocably grants to and appoints, and hereby
authorizes and empowers, Company, and any individual designated in writing by
it, and each of them individually, as the Stockholder’s sole and exclusive proxy
and attorney-in-fact (with full power of substitution and resubstitution), for
and in the Stockholder’s name, place and stead, to vote and exercise all voting
and related rights (to the fullest extent that the Stockholder is entitled to do
so) with respect to its Shares at any meeting of the stockholders of the Company
called, and in every written consent in lieu of such meeting, with respect to
any of the matters specified in, and in accordance and consistent with, this
Section 1. The Stockholder may vote the Shares on all other matters not
contemplated by this Section 1;

 

(ii) The Stockholder understands and acknowledges that the Investors and the
Company are entering into the Subscription Agreements and engaging in the
Offering in reliance upon the Stockholder’s execution and delivery of this
Agreement. The Stockholder hereby affirms that the irrevocable proxy set forth
in this Section 1(b) constitutes an inducement for the Investors and the Company
to enter into the Subscription Agreements. Except as otherwise provided for
herein, the Stockholder hereby (i) affirms that the irrevocable proxy is coupled
with an interest and may under no circumstances be revoked, (ii) ratifies and
confirms all that the

 

2

--------------------------------------------------------------------------------


 

proxies appointed hereunder may lawfully do or cause to be done by virtue
hereof; and (iii) affirms that such irrevocable proxy is executed and intended
to be irrevocable in accordance with the provisions of Section 212(e) of the
Delaware General Corporation Law.

 

Upon the execution of this Agreement by the Stockholder, the Stockholder hereby
revokes any and all prior proxies or powers of attorney given by the Stockholder
with respect to the Shares. The Stockholder acknowledges and agrees that no
subsequent proxies with respect to such Shares shall be given, and if given,
shall not be effective. All authority conferred herein shall be binding upon and
enforceable against any successors or assigns of the Stockholder and any
transferees of the Shares. Notwithstanding any other provisions of this
Agreement, the irrevocable proxy granted hereunder shall automatically terminate
upon the Expiration Date (as defined in Section 4).

 

Section 2.  Transfer of Shares.

 

(a)  Until the Expiration Date, or unless the transferee agrees to be bound by
the terms of this Agreement, the Stockholder covenants and agrees that the
Stockholder will not directly or indirectly, (i) sell, assign, transfer
(including by merger or operation of law), pledge, encumber or otherwise dispose
of any of the Shares, (ii) deposit any of the Shares into a voting trust or
enter into a voting agreement or arrangement with respect to the Shares or grant
any proxy or power of attorney with respect thereto which is inconsistent with
this Agreement or (iii) enter into any contract, option or other arrangement or
undertaking with respect to the direct or indirect sale, assignment, transfer
(including by merger or operation of law) or other disposition of any Shares.

 

(b)  The Company shall not recognize the transfer of any Shares in violation of
the transfer restrictions set forth in Section 2(a) of this Agreement.

 

Section 3.  Representations and Warranties of the Stockholder. The Stockholder
hereby represents and warrants to the Investors and the Company as follows:

 

(a)  Ownership of Shares. The Stockholder owns of record and beneficially all of
the Shares and has good and marketable title to such Shares, free and clear of
any claims, liens, encumbrances and security interests whatsoever, other than
liens under applicable law or as expressly provided in this Agreement. The
Stockholder and its affiliates own no equity interest in the Company other than
the Shares, except for 200,000 unexercised options granted as director
compensation in November 2008. The Stockholder has sole voting power (or shared
voting power solely with its affiliates), without restrictions, with respect to
all of the Shares.

 

(b)  Power, Binding Agreement. The Stockholder has the all requisite power and
authority to enter into and perform all of its obligations under this Agreement.
This Agreement has been duly and validly executed and delivered by the
Stockholder and constitutes a valid and binding obligation of the Stockholder,
enforceable against the Stockholder in accordance with its terms.

 

3

--------------------------------------------------------------------------------


 

(c)  Restriction on Voting.  The Stockholder shall not convert, sell or transfer
any of the Notes purchased in the Offering before the Company has obtained the
Stockholder Approval.

 

Section 4.  Termination. This Agreement shall terminate upon the Expiration
Date; provided, however, that no such termination shall relieve any party of
liability for a willful breach hereof prior to termination. As used herein,
“Expiration Date” shall mean the earlier to occur of (i) the date that the
Stockholder Approval is obtained, (ii) the one (1) year anniversary of the date
hereof, and (iii) the date the Subscription Agreements between the Company and
the Investors are terminated in accordance with the terms thereof.

 

Section 5.  Specific Performance. The parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement was not
performed in accordance with the terms hereof and that the parties shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at law or in equity.

 

Section 6.  Additional Documents. The Stockholder hereby covenants and agrees to
execute and deliver any additional documents necessary or desirable, in the
reasonable opinion of the Company and the Investors, as the case may be, to
carry out the intent of this Agreement.

 

Section 7.  Miscellaneous.

 

(a)  Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, both written and oral, between the parties
with respect thereto. This Agreement may not be amended, modified or rescinded
except by an instrument in writing signed by each of the parties hereto and the
Investors.

 

(b)  Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible to the fullest extent permitted by
applicable law in a mutually acceptable manner in order that the terms of this
Agreement remain as originally contemplated to the fullest extent possible.

 

(c)  Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of laws of
any jurisdictions other than those of the State of Delaware.

 

(d)  Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. This Agreement may be executed by
facsimile signature.

 

4

--------------------------------------------------------------------------------


 

(e)  Notices.

 

All notices, requests, consents and other communications hereunder shall be in
writing, shall be mailed (A) if within the United States by first-class
registered or certified airmail, or nationally recognized overnight express
courier, postage prepaid, or by facsimile or electronic mail, or (B) if
delivered from outside the United States, by International Federal Express (or
other recognized international express courier) or facsimile, and shall be
deemed given (i) if delivered by first-class registered or certified mail, three
business days after so mailed, (ii) if delivered by nationally recognized
overnight carrier, one business day after so mailed, (iii) if delivered by
International Federal Express (or other recognized international express
courier), two business days after so mailed, or (iv) if delivered by facsimile
or electronic mail, upon electronic confirmation of receipt and shall be
delivered as addressed as follows:

 

if to the Company, to:

 

Globalstar, Inc.

461 South Milpitas Blvd.

Milpitas, California 95035

 

Fax: 408-933-4949
Attn: Chief Financial Officer

 

With a copy to:

 

Taft Stettinius & Hollister LLP

425 Walnut Street, Suite 1800

Cincinnati, OH 45202

 

Fax: (513) 381-0205
Attn: Arthur McMahon, Esq.

 

if to the Stockholder, at its address as shown on the books of the Company.

 

(f)   Assignment. This Agreement shall not be assigned by operation of law or
otherwise.

 

(g)  Legal Counsel. Stockholder acknowledges that it has been advised to, and
has had the opportunity to consult with its legal counsel prior to entering into
this Agreement.

 

(h)  Submission to Jurisdiction. Each of the parties to this Agreement
(i) submits to the jurisdiction of any state or federal court sitting in New
York, New York in any action or proceeding arising out of or relating to this
Agreement or any of the transactions contemplated by this Agreement, (ii) agrees
that all claims in respect of such action or proceeding may be heard and
determined in any such court, and (iii) agrees not to bring any action or
proceeding arising out of or relating to this Agreement or any of the
transactions contemplated by this Agreement in any other court. Each of the
parties hereto waives any defense of inconvenient forum to the maintenance of
any action or proceeding so brought and waives any bond, surety or other
security that might be required of any other party with respect thereto. Any
party hereto

 

5

--------------------------------------------------------------------------------


 

may make service on another party by sending or delivering a copy of the process
to the party to be served at the address and in the manner provided for the
giving of notices in Section 7(e). Nothing in this Section 7(h), however, shall
affect the right of any party to serve legal process in any other manner
permitted by law.

 

(i)  WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THE ACTIONS OF THE COMPANY
OR THE STOCKHOLDER IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND
ENFORCEMENT OF THIS AGREEMENT.

 


(J)            ATTORNEYS’ FEES.  IN THE EVENT OF ANY LEGAL ACTION OR PROCEEDING
TO ENFORCE OR INTERPRET THE PROVISIONS OF THIS AGREEMENT, THE PREVAILING PARTY
SHALL BE ENTITLED TO REASONABLE ATTORNEYS’ FEES, WHETHER OR NOT THE PROCEEDING
RESULTS IN A FINAL JUDGMENT.


 

(k)           Investors as Third Party Beneficiaries.  The Company and the
Stockholder each acknowledges that the Investors are entering into the
Subscription Agreements in reliance upon this Agreement.  Accordingly, each of
the Investors shall be deemed to be a third party beneficiary of this Agreement
(including this Section 7(k)) entitled to the rights and benefits hereof.   The
Company will use its best efforts at its own expense to ensure that the
Stockholder votes or consents in favor of the Stockholder Approval and otherwise
complies the terms of this Agreement, including pursuing all rights and remedies
permitted under this Agreement.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
signed individually or by its respective duly authorized officer as of the date
first written above.

 

 

GLOBALSTAR, INC.

 

 

 

 

 

 

 

BY:

/s/ Fuad Ahmad

 

 

 

 

Name:

Fuad Ahmad

 

 

 

 

Title:

Senior Vice President & CFO

 

 

 

 

 

 

 

THERMO FUNDING COMPANY LLC

 

 

 

 

By:

/s/ James Monroe III

 

 

 

 

Name:

James Monroe III

 

 

 

 

Title:

Manager

 

 

 

 

 

 

 

GLOBALSTAR HOLDINGS, LLC

 

 

 

 

By:

/s/ James Monroe III

 

 

 

 

Name:

James Monroe III

 

 

 

 

Title:

Manager

 

 

 

 

GLOBALSTAR SATELLITE, L.P.

 

 

 

 

By:

/s/ James Monroe III

 

 

 

 

Name:

James Monroe III

 

 

 

 

Title:

President, General Partner

 

 

 

 

 

 

 

JAMES MONROE III REVOCABLE GRANTOR TRUST

 

 

 

 

By:

/s/ James Monroe III

 

 

 

 

Name:

James Monroe III

 

 

 

 

Title:

Trustee

 

7

--------------------------------------------------------------------------------


 

Witnessed as of the date set forth above:

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

8

--------------------------------------------------------------------------------